DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
An amendment, filed 11/3/2020, is acknowledged.  Claims 1 and 6 are amended; Claims 2-3 are cancelled.  Claims 1 and 4-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “wherein the surface layer is formed prior to or during use of the composition.”  Claim 7, from which it depends, requires “wherein the microstructure having a refined grain size of about 100 µm or less includes a surface layer of the composition.”  Thus, Claim 7 requires a surface layer to be present, however, claim 9 is drawn to forming this surface layer before or during a step of “use of the composition” which is not required, rendering the claim indefinite.  In other words, because the existence of the surface layer relies on a condition, “use of the composition,” which is not a required step, it is unclear if Claim 9 intends to require a step of “use of the composition” or if it does not, the claim creates a condition where the surface layer may not exist and therefore fails to include all of the limitations of the claim upon which it depends, as detailed below with respect to 35 U.S.C. 112(d).

Claim 20 requires “wherein step (d) includes transformation induced plasticity or twin-induced plasticity.  Claim 1, from which it depends, amended step (d) to require “slowly cooling or isothermally holding the composition” and deletes references to “deforming the composition.”  As a result, claim 20 is indefinite as it is unclear what step, structure and/or property is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9, 13, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein the surface layer is formed prior to or during use of the composition.”  Claim 7, from which it depends, requires “wherein the microstructure having a refined grain size of about 100 µm or less includes a surface layer of the composition.”  Thus, Claim 7 requires a surface layer to be present, however, according to claim 9 the surface layer may be formed upon a condition, “use of 
Claim 13 is drawn to the same limitation as step (d) as recited in the amended Claim 1.  As a result, Claim 13 fails to further limit the subject matter of the claim upon which it depends. 
Claim 16 is drawn to the same limitation regarding cooling rate as recited in step (c) of the amended Claim 1.  As a result, Claim 16 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-10, 13-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (US 2013/0209833)(previously cited) in view of Lee et al. (WO 2011/016676)(previously cited).
With respect to Claims 1, 16, and 19, Scott teaches a method of making a ferrous-based component, the method comprising a first step of providing a composition, in weight%, as follows (para. 22-37):

Claim 1
Claim 19
Scott
C
0.01-3.0
0.6-3.0
0.6-0.9
Mn
5-40
8-20
17-22
Cr
-
2-5
0-2
Cu
-
0.5-2.0
1.2-1.9
Si
-
0.1-1.0
0.2-0.6
Fe
balance
balance
Balance with optional contents of additional elements including: S, P, N, Nb, V, Ti, Ni, B
Al
-
-
0.2-0.9

	*optional element
Thus, Scott teaches a ferrous based component composition with ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Scott further teaches steps of heating the above composition to 1100-1300° C (step b), above a austenite recrystallization temperature, hot deforming by hot rolling the composition with a 
Finally, with respect to the claimed step (c), although one of ordinary skill in the art would expect at least some degree of cooling after heating and prior to the initiation of hot rolling, as taught by Scott, the reference does not specifically teach a step of cooling the composition after heating to at least about 1000° C (step b) and before a hot rolling step as recited in step (c).
Lee teaches a method of making a ferrous-based component, the method comprising steps of heating a ferrous component in an austenitizing temperature region, including temperatures above 1000° C (see Table 2), cooling at a rate of 5-15° C/s, then hot rolling the composition. (p. 1, para. 2; p. 14-16).  Lee teaches that by cooling the heated component at a rate of 5-15° C/s the productivity of the method is improved while avoiding the possibility of unwanted microstructure transformation due to cooling. (p. 14-16).

With respect to Claim 4, Scott teaches heating the composition to 1100-1300° C, falling within the claimed ranges. (para. 46).
With respect to Claim 5, Scott teaches wherein a surface fraction of precipitated carbides of 1.5% or less. (para. 42).  Although Scott does not teach the volume fraction of carbide precipitates, the reference teaches a surface fraction below the claimed range and further teaches controlling the processing parameters in order to avoid the formation of carbide precipitates. (see, e.g., para. 69).  Accordingly, it would have been obvious to one of ordinary skill in the art to minimize the content of carbide precipitates in the material of Scott, thus minimizing the volume fraction of such precipitates, in order to avoid deterioration of the desired mechanical properties of the material. (see Scott, para. 71).
With respect to Claim 6, Scott teaches a microstructure having an average grain size of 5 microns or less, falling within the claimed range. (para. 41).
With respect to Claims 7-10, the recited “surface layer” is interpreted to represent an arbitrary portion (claims 7 and 9-10) or range (claim 8) of thickness of the component extending from the surface of the component.  Scott teaches a ferrous-based component having a microstructure with an average grain size of 5 microns or less and having an austenitic microstructure. (para. 41, 68, 76)  Scott is thus interpreted to teach a component having a microstructure comprising an austenite phase and an average grain size of 5 microns across the thickness of the component, therefore including the claimed surface layer thickness as interpreted above.  As a result, Scott is deemed to teach a “surface layer” 
With respect to Claim 13, Scott teaches a method wherein prior to quenching (step (e)), the composition is subjected to natural cooling in air (see rejection of Claim 1 above, step (d)), thus a slow cooling rate as compared to quenching, until the composition reaches a predetermined temperature for optimal quenching. (para. 48).  Therefore, Scott is deemed to teach wherein prior to step (e), the composition is slowly cooled.
With respect to Claim 14, the claim does not define the scope of the term “rapid.”  The term “quenching” is interpreted as a rapid process of cooling.  Therefore, any step of quenching is deemed to meet the instantly claimed limitation.  Scott teaches quenching the composition (see para. 48; rejection of Claim 1 above) and is therefore deemed to meet the instant claim.
With respect to Claims 17-18, Scott teaches a composition comprising Si, Cr, and Cu as well as one or more of one or more of N, Nb, V, Ti, Ni, B, in compositional ranges overlapping the instantly claimed ranges. (see rejection of Claims 1 and 19 above; para. 22-37).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to claim 20, Scott teaches a TWIP (twin-induced plasticity) material (see para. 2, 55) and therefore would necessarily undergo transformation during the hot deformation (step (c)) by hot rolling of Scott. (see also rejection of Claim 1 above).

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (US 2013/0209833) in view of Lee et al. (WO 2011/016676), as applied to Claims 7 and 1 above, respectively, in view of Miyasaka (US 2012/0144890)(previously cited).
With respect to Claims 11-12, Scott in view of Lee are silent as to a surface layer formed via a surface deformation technique as recited in Claims 11-12.
Miyasaka teaches a method of improve the hardness and toughness of a metal component, such as a ferrous based component, comprising shot-peening the surface of a component. (para. 27, 35, 62).  Miyasaka teaches that such a method results in a nano-structured surface layer with micro-concavities of 0.1-5 microns, and teaches that is known that such microstructural changes, such as grain sizes of 100 nm are less are known to form in a surface layer depth of single to tens of microns in iron. (para. 10, 23-24, 29, 35-36).
It would have been obvious to one of ordinary skill in the art to modify the ferrous based component of Scott in view of Lee, to be subjected to a shot peening treatment resulting in a surface layer with a depth on the order of 5 microns or less and average grain size on the order of 100 nm or less, as taught by Miyasaka, in order to reduce the grain size of the surface and enhance the hardness and toughness of the component.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (US 2013/0209833) in view of Lee et al. (WO 2011/016676), as applied to Claim 1 above, in view of Schiessl (US 2007/0163683)(previously cited).
With respect to Claim 15, Scott in view of Lee are silent as to a step of heating the composition to a temperature above the austenite recrystallization stop temperature after step (e).
Schiessl teaches a method of reshaping a steel article, the method comprising providing a steel sheet that has previously been heat treated and quenched, then one or more steps of heating the 
It would have been obvious to one of ordinary skill in the art to modify the method of Scott in view of Lee, to after the step of quenching (step (e)), perform another step of heating the composition to a temperature above the austenite recrystallization stop temperature followed by quenching, as taught by Schiessl, in order to reshape the steel component.  Additionally, one of ordinary skill in the art would be motivated to repeat such a heat treatment and quenching process after step (e), in order to enhance the strength of the material. (see Schiessl, para. 22).

Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
	Applicant argues that prior art Scott is drawn to achieving a component with a final microstructure comprising austenite whereas prior art Lee is drawn to achieving a final microstructure comprising ferrite and pearlite, and therefore, Applicant concludes that one of ordinary skill in the art would not be motivated to combine the teachings of Lee with Scott.  These arguments have been fully considered but are not found persuasive.
Lee teaches a method of making a ferrous-based component, the method comprising steps of heating a ferrous component in an austenitizing temperature region, including temperatures above 1000° C (see Table 2), cooling at a rate of 5-15° C/s, then hot rolling the composition. (p. 1, para. 2; p. 14-16).  Lee teaches that by cooling the heated component at a rate of 5-15° C/s the productivity of the method is improved while avoiding the possibility of unwanted microstructure transformation due to cooling. (p. 14-16).
Thus, Scott and Lee are both drawn to heating a ferrous-based component to an austenitizing temperature above 1000° C then subjecting the component to hot-rolling.  It would have been obvious 
One of ordinary skill would recognize that after heating above the austenitizing temperature (here, above 1000° C), both the ferrous-based components of Scott and Lee would have austenite microstructures and that the final microstructures of Scott and Lee, which differ, are obtained by controlling the subsequent hot-rolling and post-rolling cooling parameters, not the cooling step prior to hot rolling. (see Lee, p. 16-17, teaching hot rolling and secondary cooling parameters are required for obtaining desired ferrite and pearlite microstructure).  Thus, the fact that Scott and Lee are drawn to different final microstructures does not teach away from the modification of Scott with the cooling step between austenitizing and hot rolling as taught by Lee.  Accordingly, the step of Lee would be applicable to the method of Scott, for the same purposes, such as maintaining productivity and/or preventing microstructural change prior to predetermined hot rolling and other subsequent steps, with a predictable result of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735